Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/12/2021 has been entered. As directed by the amendment: claims 1-8, 11-13, and 17 have been amended.  Therefore, claims 1-20 stand pending.
Applicant’s amendment to claim 13 is sufficient in overcoming the previously indicated rejection under 35 USC 112 (b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication device” in claim 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “communication device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “…to receive the setting parameter…” and “…configured to receive the profile….” without reciting sufficient Term “device” is a generic term having, or otherwise conveying, any particular structural meaning, while term “communication” does not modify “device” structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Para. 0053 discloses that the “…communication device 108 may include various communication modules such as one or more from among a telematics unit, a broadcast receiving module, a near field communication (NFC) module, a GPS receiver, a wired communication module, or a wireless communication module. The broadcast receiving module may include a terrestrial broadcast receiving module including an antenna to receive a terrestrial broadcast signal, a demodulator, and an equalizer, etc. The NFC module is a module that communicates with an external apparatus located at a nearby distance according to an NFC method. The GPS receiver is a module that receives a GPS signal from a GPS satellite and detects a current location. The wired communication module may be a module that receives information over a wired network such as a local 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 11-13, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss.
Regarding claim 1, Reiss teaches a contact heating apparatus (para. 0002; “The present invention particularly relates to an electrical heating device which is especially suitable for a motor vehicle the drive unit of which does not produce sufficient waste heat for the heating nor for the air conditioning of the vehicle passenger compartment”), the apparatus comprising: 

    PNG
    media_image1.png
    503
    660
    media_image1.png
    Greyscale

a positive temperature coefficient (PTC) heating element integrated into an occupant contact surface (para. 0002, “air conditioning of the vehicle passenger compartment”) (Figure 3, PTC heating elements 330/335; para. 0058) (para. 0004, “An appropriate heating device must therefore be suitable for providing both the interior of the motor vehicle with the required thermal heat as well as making heat available for the running processes in the individual system parts of the motor vehicle or at least providing this demanded heat”) (para. 0005, “In the state of the art it is known that so-called resistance heating elements or PTC (positive temperature coefficient) heating elements can be used for this purpose. They are self-regulating, because they exhibit a higher resistance with increasing heating, thus allowing a lower amount of current to flow for the same voltage”) (para. 0006; PTC heaters used in radiators; Para. 0007, PTC heaters for heating air in the passenger compartment) (term “integrated,” under broadest reasonable interpretation, is defined as “to join with something else; unit” or “to make part of a larger unit.”  See www.thefreedictionary.com, definitions 2a and 2b, respectively, viewed on 03/18/2021.  Based on such meaning, the PTC heating element is considered integrated into the vehicle passenger compartment in that the two are joined together or, together, make a larger unit, in this case an air conditioning system.  Note, the broadest reasonable interpretation of the claim language does not require, or otherwise limited to, the PTC heating element being embedded within a contact surface) (Furthermore, 
a power controller (microcontroller 310, para. 0045, for controlling the heating elements) configured to generate and apply a pulse width modified signal to the PTC heating element (para. 0028, “…adjusts the heating power of the finely stepped adjustable heating stage such that the corresponding time period is taken from the non-volatile memory and switches on (activates) the current through the heating stage for this time period within a fixed specified cycle frame. Accordingly, a controller operating on the PWM (Pulse Width Modulation) concept is used. According to the preferred embodiment a corresponding time period (for example in milliseconds) is directly stored in the assignment table within a specified cycle frame (fixed cycle frame). The cycle frame is a time duration (period) according to which the change of activated and not activated current is periodically repeated. Alternatively, it would also be possible, as with conventional pulse width modulation, to store a duty ratio (in %). Here, the duty ratio (mark-space ratio) specifies for which proportion of the duration of the cycle frame the current is switched on (current activated)”) (para. 0057, “The microcontroller 310 processes the measurements as well as the fixed values specified in the system, such as the on-board electrical voltage or an assignment table for a quasi-continuous power control of the first heating stage by means of PWM. The EEPROM 410 is illustrated by way of example as a memory device for the system parameters of this nature”) (See also paragraph 0029; using modified PWM for controlling PTC heating elements. Figure 6 showing PWM power adjustment) (See also Figure 5 showing an assignment table for the control of the heating element); and 
a controller (Fig. 3, 320, which “provides control of the heating stages”) (para. 0058) is configured to adjust a current of the pulse width modified signal of the power controller according to an occupant profile (para. 0047, “For the adaptation to the operating conditions and changed ambient conditions the power (nominal value) preset in the first step is adapted to the accurate power demand by readjustment. For this purpose a closed-loop control device is integrated into the electronic control means 310, with the aid of which a closed-loop control circuit for the readjustment of the heating power set by the control device is realised. Alternatively, within the scope of the present invention it is also possible to provide the closed-loop control device in separate hardware. For the readjustment the closed-loop control device requires the value of the on-board electrical voltage 350, the specified set value 370 for the power to be consumed by the heating device and the measured value of the total heating current 360. The total heating current includes the value of the current averaged over a cycle frame or a plurality of cycle frames for a heating stage controlled by means of the modulation of the current (e.g. PWM). The averaging can take place by means of software in a microcontroller.”) (para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”)  (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”) (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”).  
Regarding claim 3, Reiss, as applied in claim 1, further teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameter, wherein the setting parameter comprises one or more from among a setting input by an occupant, a pre-calibrated setting corresponding to a location of the PTC heating element, a temperature of a space, and a surface temperature of the occupant contact surface into which the PTC heating element is integrated (as detailed above, in claim 1. For instance, para. 0052 discloses “closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”).
Regarding claim 4, Reiss, as applied to claim 1, further teaches wherein the occupant profile comprises a profile of an occupant that in contact with the occupant contact surface corresponding to the PTC heating element (para. 0052 discloses “closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”) (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”) (Fig. 5, and paras. 0063-0064) (“In the left column 510 the individual controllable power stages (nominal powers corresponding to nominal conditions) are stored as fixed values.” “In the right column 520 of table 500 the control times assigned to the respective nominal power stages are stored in milliseconds. The control of the heating stages occurs such that depending on the power demanded the heating stage is activated for the assigned time period by switching on the flow of current at the prevailing on-board electrical voltage.”) (Para. 0074, “through a readjustment based on a comparison of set and actual values the power is adapted to a specified power demand under continuously changing operating conditions. For this purpose the total current passing through the heating device is measured, for example with a Hall sensor, and the momentary power consumption (actual value) determined by multiplication with the specified on-board electrical voltage”).  
Regarding claim 5, Reiss, as applied to claim 4, further teaches wherein the occupant profile of the occupant comprises information on temperature preferences of the occupant or PTC heating element intensity preferences of the occupant (see above citations in claim 4.  For example, occupant specified data from the air conditioning operating panel) (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”).  
Regarding claim 11, Reiss, as applied to claim 1, further teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameter, wherein the setting parameter comprises a thermal comfort value (para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”) (user specified parameters amount to a thermal comfort value for that user) (para. 0053, “…specify a desired temperature instead of the power demands 370. This may be, for example, a temperature at a certain part of the vehicle, such as an interior compartment temperature or a temperature of the flowing medium. The temperature demand 220 is converted by the control electronic means 220 into a power demand 370…”) and an optimal power consumption value (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”), and wherein the optimal power consumption value is a minimum power consumption value corresponding to the thermal comfort value of the occupant (para. 0009, “it is desirable…to match the heating power of an electrical heating device as accurately as possible to a power specification…” para. 0015, “…heating power can be adapted to a specified power demand even under varying ambient and operating conditions and the adaptation can be maintained over time.”) (The controller of Reiss, using closed loop feedback control to readjust power to the heater as detailed above, is structurally capable, without further modification, of setting a minimum power consumption value as claimed.  See MPEP 2114).  
Regarding claim 12, Reiss, as applied to claim 1, further teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameter, wherein the setting parameter comprises an equivalent homogenous temperature (para. 0054, “With the aid of the on-board electrical voltage 350 and the total heating current 360 the consumed power (actual value) is first determined. For this purpose the measured current 360, where necessary suitably averaged over time, for example over one or a plurality of cycle frames, is multiplied with the on-board electrical voltage….The actual value of the momentary total power of the heating device 100 determined in this way is then compared to the specified power demand (set value) by a comparator implemented in the closed-loop control device. Based on this the control device is initiated to correct the power consumption by an appropriate adaptation of the heating power setting….” Para. 0055, “In this way the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit”) (The structure of Reiss, as detailed herein, is structurally capable of having the setting parameter include an equivalent homogenous temperature).
Regarding claim 13, Reiss, as applied to claim 1, further teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameters, wherein the controller is configured to as detailed in claim 1).  
Regarding claim 16, Reiss, as applied in claim 1, further teaches a user input configured to provide the setting parameter to the controller (as detailed above, in claim 1. For instance, para. 0052 discloses “closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel”).
Regarding claim 17, Reiss, as applied to claim 1, further teaches a storage configured to store the setting parameter and the occupant profile (para. 0024, programmable read only memory, preferably EEPROM) (Para. 0046 of the instant application, as published, discloses storage 103 may be an EEPROM) (Those of ordinary skill in the art would consider the EEPROM of Reiss to be structurally the same, or at least substantially the same, as the EEPROM disclosed in the instant application and, therefore, would also be capable of, without further modification, of storing the setting parameter/profile. See MPEP 2114).  
Regarding claim 18, Reiss, as applied to claim 1, further teaches wherein the PTC heating element comprises a ceramic material or silicon rubber (para. 0012; ceramics based on barium titanate).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Petereit et al. (U.S. Publication 2016/0278162), hereinafter Petereit.
Regarding claim 2, Reiss, as applied to claim 1, teaches each claimed limitation except for the occupant contact surface being one or more from among an upper front side of a seat, a seating surface of a seat, an edge of a seat face, an armrest of a seat, a tray, a center console, an armrest of a center console, an armrest of a door, a steering wheel, a vehicle integrated blanket, and a cupholder.  
While Reiss does not explicitly disclose the PTC heating element being integrated into the above contact surfaces, such limitation is considered intended use since the various contact surfaces are not positively recited as a structural component of the claimed invention.  Furthermore, the mere integration into a contact surface (for instance, a seat) does not, in of itself, require a specific or structural requirement/limitation of the PTC heating element.

Petereit teaches that it is known in the art of vehicle heating systems (para. 0001-0002; “Driving heating elements, such as seat heater elements, with pulse width modulated (PWM) currents is a standard in today's automotive industry”) (figure 1; PTC heating element 10; para. 0022) for the contact surface to be one or more from among an upper front side of a seat, a seating surface of a seat, an edge of a seat face, an armrest of a seat, a tray, a center console, an armrest of a center console, an armrest of a door, a steering wheel, a vehicle integrated blanket, and a cupholder (para. 0007; “foil based seat heater) (para. 0023-0024; foil based seat heater 10 and controller output thereof by microcontroller 12 and user input information 24).  
The advantage of combining the teachings of Petereit is that in doing so would provide a means for heating a surface of a seat in a vehicle, thereby allowing an occupant to select a desired heating profile (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss with Petereit, by adding to the PTC heating element of Reiss, by including the PTC heating element into a surface of a seat as taught by Petereit, in order to provide a means for heating a surface of a seat in a vehicle, thereby allowing an occupant to select a desired heating profile (citations above).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh.
Regarding claims 6-7, Reiss, as applied to claim 1, teaches each claimed limitation except for the PTC heating element being integrated into a cupholder (claim 6). While Reiss teaches the controller being configured to adjust a current of the pulse width modified signal of the power controller according to a setting parameters, but is silent on wherein the setting parameter comprises one or more from a drink setting input by an occupant, a pre-calibrated temperature corresponding to a drink or entree, a temperature of a space configured to hold a drink or entree, and a surface temperature of the contact surface configured to hold a drink or entrée (claim 7).
While Reiss does not explicitly disclose the PTC heating element being integrated into a cupholder, such limitation is considered intended use since the “cupholder” is not positively recited as a structural component of the claimed invention.  Furthermore, the mere integration into a cupholder does not, in of itself, require a specific or structural requirement/limitation of the PTC heating element.
However, to provide additional evidence and to aid in compact prosecution, the examiner cites to Oh as detailed below.
Oh teaches that it is known in the art of vehicle heaters (Para. 0003; “The present invention relates to a cup holder for a vehicle configured to provide rapid cooling and heating of a beverage container received in the cup holder”) (Figure 1, PTC heater 201; para. 0039) for the PTC heating element (201) to be integrated into a cupholder (defined by inner and outer holders 101/103; para. 0030), wherein the setting parameter comprises one or more from a drink setting input by an occupant, a pre-calibrated temperature corresponding to a drink or entree, a temperature of a space configured to hold a drink or entree, and a surface temperature of the contact surface para. 0045; “The cup holder may further include a switch 307 operated by a user's request for operating the cup holder, and a controller 400 which operates the heating element 201 when satisfying both conditions that the switch 307 is operated by the user's request for operating the cup holder and the receiving of the cup is detected by the contact sensor 303.” Para. 0017, “The cup holder may further include a temperature sensor for measuring a temperature of the inner cup”).
The advantage of combining the teachings of Oh is that in doing so would provide a rapid heating to a beverage container received in a cup holder in a vehicle, where such heating is provided by a PTC element, which has better performance in proportion to the size thereof (Para. 0039).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss with Oh, by modifying the PTC heating element of Reiss, by being used in a cup holder as taught by Oh, in order to provide a rapid heating to a beverage container received in a cup holder in a vehicle, where such heating is provided by a PTC element, which has better performance in proportion to the size thereof (Para. 0039).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh, and in further view of Kamindki (U.S. Patent 9131542).
Regarding claim 8, the primary combination, as applied in claim 6, teaches each claimed limitation except for wherein the occupant profile comprises information on drink temperature preferences of an occupant or drink type preferences of an occupant.
Kamindki teaches that it is known in the art of beverage heating (col. 1, lines 15-17; figures 1 and 4; controller 62, heating element 64, manual input 70, temperature sensor 74) for a profile to comprise information on drink temperature preferences of an occupant or drink type preferences of an occupant (Col. 6, lines 24-47. “These input temperature control signals are determined in part by the controller 62 based on a selected temperature chosen by an operator, or user, by means of manual inputs 70…In any event, after a temperature has been selected, the controller 62 compares the selected heated temperature with the temperature of the beverage in the carafe 13 as sensed by an infrared carafe temperature sensor 74…”  The controller, based on such analysis, controls the temperature of the beverage).
The advantage of combining the teachings of Kamindki is that in doing so would allow an operator/user to select a preferred/desired beverage temperature, where the controller controls the heating elements accordingly, thereby allowing the user greater control over the temperature of the beverage.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss, as modified by Oh, with Kamindki, by adding to the heated cup holder and control thereof of Oh, with the teachings of Kamindki, in order to allow an operator/user to select a preferred/desired beverage temperature, where the controller controls the heating elements accordingly, thereby allowing the user greater control over the temperature of the beverage.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Oh et al. (U.S. Publication 2017/0144577), hereinafter Oh, and in further view of Lofy (U.S. Publication 2008/0223841).
Regarding claim 9, the primary combination, as applied in claim 6, teaches each claimed limitation except as detailed below.
While Oh teaches that the PTC element “has various shapes and sizes” (para. 0039), Oh is silent on the PTC heating element comprising a cylindrical structure comprising a plurality of fold lines running around a circumferential axis such that the cylindrical structure expands and retracts along a longitudinal axis of the cylindrical structure.  

    PNG
    media_image2.png
    460
    568
    media_image2.png
    Greyscale

Lofy teaches that is known in the art of vehicle heating assemblies (para. 0003 and 0005, “climate control of seat assemblies”) (Fig. 52A) for a PTC heating element para. 0015, “…a heating element comprises a generally folded surface which includes a plurality of folded portions. As least some of the folded portions are configured to generate heat. The heating element is configured for placement upstream and/or downstream of a fluid transfer device so that at least a portion of heat generated by the heating element can be transferred away from the heating element. According to other embodiments, the folded surface comprises a resistive material which is configured to produce heat when electrical current is routed through it. In one embodiment, the resistive material comprises Positive Temperature Coefficient (PTC) material…”) (para. 0253, with respect to Figure 52A, discloses that folded heating element 2310 has a “generally annular shape”) (This annular shape defines, at least partially, a cylindrical structure along the length of the heating element-length extending into the paper.  The cylindrical structure expands and retracts as a result of the plurality of folds along the longitudinal axis thereof, shown above).  
The advantage of combining the teachings of Lofy is that in doing so would provide a PTC heating element shape that increases the temperature of the fluid being heated (para. 0119) (the plurality of holds provide an increased surface area for heating, thereby increasing the amount of fluid being heated).  Furthermore, the PTC heating element being a cylindrical structure comprising a plurality of fold lines amounts to a mere change in shape which is considered a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss, as modified by Oh, with Lofy, by replacing the PTC heating element of Reiss, being of some shape, with the teachings of Lofy, in order to provide a PTC heating element shape that increases the temperature of the fluid being heated (para. 0119) (the plurality of holds provide an increased surface area for heating, thereby increasing the amount of fluid being heated).  Furthermore, the PTC heating element being a cylindrical structure comprising a plurality of fold lines amounts to a mere change in shape which is considered a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed PTC heating element was significant.  See MPEP 2144.04-IV-B.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Cubon (U.S. Publication 2018/0302952).
Regarding claim 10, Reiss, as applied to claim 1, teaches each claimed limitation except for the PTC heating element being integrated into an inflatable blanket configured to deploy in a vehicle.  
While Reiss does not explicitly disclose the PTC heating element being integrated into an inflatable blanket, such limitation is considered intended use since the “inflatable blanket” is not positively recited as a structural component of the claimed 
However, to provide additional evidence and to aid in compact prosecution, the examiner cites to Cubon as detailed below.
Cubon teaches that it is known in the art of self-regulating heating devices (para. 0002; PTC heaters) (figure 1) for the PTC heating element to be integrated into an inflatable blanket configured to deploy in a vehicle (para. 0024, “The self-regulating heater 10 may be attached to a shirt, pants, hat, scarf, blanket, boot or any other wearable device. The heating device 10 may conform to body parts of a person because the thickness is controlled. The heating device 10 is very flexible and may be folded upon itself due to the thickness. The heating device 10 may have many different configurations that can include variable watt densities and unlimited shapes and sizes that can provide self-regulating heat. The heating device 10 may include slots and holes that allow the heater to be wrapped around contours of the body.”) (Please note, the blanket being “inflatable” and being “configured to be deploy in a vehicle” do not limit of further define the structure of the PTC heating element.  Those of ordinary skill in the art would find it reasonable that the PTC heater being integrated into a blanket or any other wearable device, would also be structurally capable, without further modification, of being integrated into an inflatable blanket configured to deploy in a vehicle, as claimed.).
The advantage of combining the teachings of Cubon is that in doing so would provide a PTC heating element that is flexible and may be folded into many different configurations, thereby allowing for use in different structures.
.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Stevens et al. (U.S. Publication 2015/0230524), hereinafter Stevens.
Regarding claims 14-15, Reiss, as applied in claim 1, further teaches a communication device configured to receive the setting parameter and the profile (para. 0052, closed loop control based on heating power demands from 370, which can be “from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus)…” and “…can also be specified by the driver via the air conditioning operating panel) (The CAN data bus of Riess corresponds to that of the instant application as interpreted under 35 USC 112 (f).  Specifically, the instant application, in paragraph 0053 discloses that the communication device 108 may be a controller area network (CAN)) (Those of ordinary skill in the art would find it reasonable that the CAN data bus of Riess, being the same, or at least substantially the same, as that of the instant application would also be structurally capable, without further modification, of receiving the setting parameter and the profile.  See MPEP 2114).    Reiss is silent on the communication device receiving the setting parameter from one or more from among a plurality of sensors (claim 14) and receiving the profile from one or more of a server and a mobile device (claim 15).
para. 0002; “…heated or thermally-regulated garments or apparel and a control system therefor, including a controller capable of detecting electrical resistance values, voltage levels, or similar data sets, and adjusting the thermal output of the garment to predetermined or desired levels that can be established and/or input by a user, including a system and application for enabling the user to wirelessly monitor and control such a garment or other heated article.”) (Figure 1, 2a/2b, 8-11b) for a communication device receive parameters from one or more from among a plurality of sensors and receiving a profile from one or more of a server and a mobile device (para. 0053, one or more sensors 17 provide monitored temperature feedback information to controller 18.  The monitored temperature information can be communicated to a wireless control device, such as control module 18A or other device such as smart phone 101) (para. 0074, a Bluetooth ® transceiver or similar wireless communication functionality can be used to send feedback to and receiving control instruction changes/updates from a wireless controller such as smart phone 101) (Figure 8 shows an exemplary profile including setting parameters).
The advantage of combining the teachings of Stevens is that in doing so would provide monitored temperature feedback and a means to communicate such to the user and allow for the user to make changes/updates, thereby allowing for greater control over heating profiles.
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss, with Stevens, by adding to the communication device of Reiss, with the teachings of Stevens, in order to provide .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Kielar (U.S. Publication 2015/0156819).
	Regarding claim 19, Reiss, as applied to claim 1, teaches each claimed limitation except for the PTC heating element comprising a flexible substrate and carbon-based ink.  
Kielar teaches that it is known in the art of PTC heating elements (para. 0001 and 0002) (Fig. 2) for the PTC heating element comprise a flexible substrate (substrate 106) (para. 0017, substrate 106 is a plastic sheet) and carbon-based ink (ink 122) (para. 0019, PTC carbon ink 122 is disposed on substrate 106) (The PTC heater comprising PTC carbon ink disposed on a plastic sheet of Kielar, appears to be the same, or at least substantially the same as the “carbon-based ink applied to a plastic film” disclosed in paragraph 0054 of the instant application.).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss, with Kielar, by substituting the PTC heating element of Reiss, with the that of Kielar, for in doing so would amount to a simple substitution of art recognized PTC materials (ceramics, such as barium titanate vs. carbon-based ink) performing the same function of heating utilizing a positive temperature coefficient effect and the results of the substitution would have been predictable.  See MPEP 2144.06-II.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss et al. (U.S. Publication 2011/0233181), hereinafter Reiss, in view of Cubon (U.S. Publication 2018/0302952).
Regarding claim 20, Reiss, as applied to claim 1, teaches each claimed limitation except for the PTC heating element being flexible.  
Cubon teaches that it is known in the art of self-regulating heating devices (para. 0002; PTC heaters) (figure 1) for the PTC heating element to be flexible (para. 0024, “The self-regulating heater 10 may be attached to a shirt, pants, hat, scarf, blanket, boot or any other wearable device. The heating device 10 may conform to body parts of a person because the thickness is controlled. The heating device 10 is very flexible and may be folded upon itself due to the thickness. The heating device 10 may have many different configurations that can include variable watt densities and unlimited shapes and sizes that can provide self-regulating heat. The heating device 10 may include slots and holes that allow the heater to be wrapped around contours of the body.”).
The advantage of combining the teachings of Cubon is that in doing so would provide a PTC heating element allowing for different configurations.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Reiss, with Cubon, by modifying the PTC heating element of Reiss, with the teachings of Cubon, in order to provide a PTC heating element allowing for different configurations.
Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
Claim Interpretation
Applicant traverses the claim interpretation of “communication device” in that (Remarks, page 5):
“If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. § 
112(f), sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. § 112(f), sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material or acts performing the claimed function to preclude application of 35 U.S.C. § 112(f), sixth paragraph. The communication device of claims 14 and 15 has been specifically identified with regard to this interpretation. 

Applicant traverses this interpretation of the claim under 35 U.S.C. § 112(f). 

Furthermore, Applicant points out that, according to the statute, the element "shall be construed to cover the corresponding acts described in the specification and equivalents thereof. In the instant case, the claim element "communication device" is identified in the specification and drawings as element 108, and is described in detail in the specification at paragraph [0053].”

	The examiner acknowledges applicant’s traversal.  However, such traversal is, nonetheless, unpersuasive.  Applicant’s traversal does not clearly and distinctly point out any supposed errors, including showing that the claim recites sufficient structure for performing the claimed function.  
Rejection of Claims 1, 3-5, 11-13 and 16-18 under 35 U.S.C. §102
Applicant traverses, with respect to claim 1, in that (Remarks, page 6):
Applicant traverses any rejection of claim 1 as being anticipated by Reiss because the above recited claim element of a positive temperature coefficient (PTC) heating element integrated into an occupant contact surface is neither expressly nor inherently described in the single prior art reference of Reiss, as is required under 35 U.S.C. § 102. See, M.P.E.P. § 2131 (citing Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987)). 

Instead, Reiss merely describes an electrical heating device for a motor vehicle that 
employs a resistance heating element or a PTC heating element that can be formed as an air or hot water heater for a passenger compartment of a motor vehicle (paragraph [00421). As such, Reiss fails to provide any teaching or suggestion related to an occupant contact surface, or a positive temperature coefficient (PTC) heating element integrated into an occupant contact surface, as recited in Applicant's claim. For at least this reason, Applicant's claim 1 is patentably distinguishable and thus allowable over the cited art of Reiss. 


Applicant traverses, with respect to claim 1, in that (Remarks, page 6):
Applicant also traverses any rejection of claim 1 as being anticipated by Reiss because the claim element of a controller is configured to adjust ... the power controller according to an occupant profile is neither expressly nor inherently described…

	In response, the examiner respectfully disagrees as applicant’s traversal does not distinctly and specifically points out the supposed errors in the examiner’s action.  See MPEP 714.02.
	With respect to claim 11, the applicant traverses in that (Remarks, page 7):
…Reiss explicitly teaches that heating power demands are defined such that 
"existing power reserves of the on-board supply system are exploited as completely as possible" (paragraph [0052]), and also teaches that control of the heating power includes a readjustment that is "used to always exploit the maximum power reserves available in the vehicle." (paragraph [0055], Underlining added). As such, Reiss' teaching is counter to Applicant's claimed teaching about the optimal power consumption value is a minimum onsumption value corresponding to the thermal comfort value of the occupant. For at least this reason, Applicant's claim 11 is patentably distinguishable and thus allowable over the cited art of Reiss. 

In response, the examiner respectfully disagrees.  Reiss states, in paragraph 0052, that “closed-loop control device 310 receives the heating power demands 370, for example, from the vehicle on-board network via the vehicle bus (for example LIN or CAN data bus). They can for example be automatically defined such that existing power reserves of the on-board supply system are exploited as completely as possible.”  Here, Reiss teaches an example in which heating power demands are automatically defined such that existing power reserves are exploited as completely as possible.  This does not mean, nor would one of ordinary skill in the art conclude to mean, that power consumption is maximum.  Reiss states, in paragraph 0055, that “the prescribed nominal value of the heating power is continuously adapted for readjustment in the closed-loop control circuit” and that “readjustment can furthermore also be used to always exploit the maximum power reserves available in the vehicle.”  As previously stated, exploiting the maximum power reserves does not mean consuming maximum power for any given command.  For example, assume the premise is using closed-loop feedback control in which the heater accepts a readjustment value of power.  In this example, if the heater operates at maximum power consumption, then there would be no power consumption left for readjustments during feedback control.  Reiss, in paragraphs 0052 and 0055, merely refers to exploiting the maximum available power.
Furthermore, Reiss teaches, in para. 0009, that “it is desirable…to match the heating power of an electrical heating device as accurately as possible to a power specification…”and, in para. 0015, that “…heating power can be adapted to a specified power demand even under varying ambient and operating conditions and the adaptation 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761